El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Tenemos la ocasión para expresarnos en torno a la apli-cación de varias disposiciones de la llamada Ley de Protec-ción de Madres Obreras, 29 L.P.R.A. sees. 467-474, que no habíamos interpretado antes, relativas éstas al discrimen durante el embarazo y al periodo de descanso postnatal que provee dicha legislación. También debemos dilucidar la aplicación con respecto a este último asunto de lo dis-puesto en la Ley de Beneficio por Incapacidad Temporal (en adelante SINOT).
r-H
El 23 de mayo de 1994, la recurrida, Vivian Meléndez Rivera (en adelante Meléndez), comenzó a trabajar con un nombramiento probatorio como terapista respiratoria en el Hospital del Maestro (en adelante el Hospital), una enti-dad sin fines de lucro que existe primordialmente para fa-cilitar servicios médico-hospitalarios al magisterio del país. El 20 de agosto de 1994 fue nombrada empleada regular.
*833Al comienzo de su empleo, Meléndez trabajaba turnos rotativos y hacía relevos, al igual que los otros terapistas respiratorios del Hospital. Meléndez laboraba en horarios o turnos rotativos; por ejemplo, de 3:00 p.m. a 11:00 p.m., o de 11:00 p.m. a 7:00 a.m. El relevo significaba que una vez ter-minado su turno, el terapista esperaba a que la persona que tenía asignado el próximo turno llegase al trabajo y lo comenzara. Si ésta no llegaba, el terapista que había com-pletado su turno debía permanecer en el Hospital y conti-nuar trabajando como relevo del que no compareció a rea-lizar su turno.
Luego de llevar algún tiempo en su empleo, el médico que era director del Departamento de Terapia Respiratoria del Hospital le asignó a Meléndez un turno fijo de trabajo de 3:00 p.m. a 11:00 p.m. Este turno le permitía viajar a su trabajo con más comodidad desde su residencia en Ponce. En dicho turno fijo, Meléndez también debía realizar relevos. El 24 de abril de 1995, Meléndez fue nombrada jefa del grupo de terapistas del turno referido, por el mismo médico director departamental mencionado antes, en reco-nocimiento de su buen desempeño profesional. Sin embargo, aun en ese cargo conservaba la responsabilidad de relevar turnos cuando ello fuera necesario, porque como jefa del grupo aludido le correspondía atender cualquier dificultad o situación que surgiese con respecto a la pres-tación del servicio de terapia respiratoria en el Hospital. Aun en el turno fijo, pues, existía la posibilidad de tener que trabajar turnos dobles ocasionalmente, de surgir la ne-cesidad de realizar un relevo.
Mientras se encontraba laborando en el Hospital, Me-léndez conoció a Alberto Hernández Santiago (en adelante Hernández), quien también trabajaba en el Hospital. Estos comenzaron una relación amorosa y posteriormente co-menzaron a convivir. En abril de 1995 Meléndez quedó em-barazada de Hernández. Este era su quinto embarazo, de los cuales tres se habían malogrado por una condición seria *834de hipertensión asintomática, que causaba que los fetos murieran asfixiados en su vientre por razón de súbitos y dramáticos aumentos en su presión arterial.(1) Al ser una condición asintomática, ésta requería cada vez más medi-das de precaución durante el embarazo.
El primer trimestre del embarazo de Meléndez transcu-rrió en relativa normalidad. Debido al alto riesgo de perder su embarazo y la necesidad de tener atenciones médicas rápidas, Meléndez comenzó a atenderse con un obstetra que tenía oficinas aledañas al Hospital. Además, ella con-tinuaba su tratamiento con dos ginecólogos-obstetras con oficinas en Ponce.
Posteriormente, Meléndez comenzó a confrontar de nuevo complicaciones con su embarazo, tales como: hiper-tensión, ansiedad, anemia, náuseas y vómitos. No obs-tante, continuó trabajando en el Hospital porque allí podía recibir ayuda médica inmediata de surgir alguna emergencia. En efecto, en varias ocasiones durante este tiempo tuvo que ser hospitalizada por unos pocos días y recibir asistencia médica en el propio Hospital.(2) Estas breves hospitalizaciones, y otras, causaron que Meléndez ocasionalmente se ausentara de su empleo para recibir tra-tamiento médico. Por motivo de dichas ausencias y de otras tardanzas, a partir del 9 de octubre de 1995 su supervisora inmediata, la gerente de terapia respiratoria del Hospital, le cambió su jornada de trabajo reasignándole turnos rota-tivos en lugar del turno fijo que tenía antes. El 2 de octubre de 1995, el personal médico de la sala de emergencia del Hospital le ordenó descanso a Meléndez y le prohibió los relevos y, por ende, la posibilidad de turnos dobles. A partir del 2 de octubre de 1995, como cuestión de hecho, Melén-dez no realizó relevo alguno.
*835En la tercera ocasión que Meléndez fue hospitalizada, cuando ésta le mostró el certificado médico a su supervisor, ésta expresó con disgusto que no reclutaría más mu-jeres jóvenes y solteras porque se enamoraban y venían con problemas de embarazo. El 29 de octubre de 1995 Me-léndez fue hospitalizada nuevamente en el Hospital por complicaciones con el embarazo. El 6 de noviembre de 1995 Meléndez solicitó los beneficios de SINOT(3) por su pro-blema de hipertensión, y a partir de esa fecha no regresó a su trabajo en el Hospital.
Debe resaltarse que efectivo el 1ro de diciembre de 1995 Meléndez recibió un aumento de sueldo de $45 mensuales, para un total de $845, más la bonificación correspondiente al turno de trabajo, y que posteriormente recibió otro au-mento de $115 que subió su salario a $960 mensuales, más la bonificación referida.
El 2 de febrero de 1996 Meléndez dio a luz mediante cesárea. Las partes estipularon que a partir de esa fecha Meléndez disfrutó de la correspondiente licencia de mater-nidad, y que ésta vencía el 28 de marzo de 1996. Después del parto Meléndez continuó sufriendo molestias por una condición conocida como "carpal tunnel syndrome” que su-puestamente había comenzado a sufrir durante el embarazo.
Dos meses después de dar a luz, el 28 de marzo de 1996, Meléndez le llevó a su médico los formularios de solicitud para beneficios adicionales bajo SINOT, por razón de que continuaba sufriendo de la condición de “carpal tunnel syndrome”. En la referida solicitud de beneficios, el doctor de Meléndez indicó que era una condición no relacionada con el embarazo.
El 29 de marzo de 1996, Meléndez le presentó al Hospital, su patrono, un certificado médico mediante el cual se recomendaba que ella disfrutase de descanso adicional por la incapacidad que sufría por razón del carpal tunnel *836syndrome. También le presentó al patrono otra solicitud de beneficios al amparo de SINOT.
El 3 de abril de 1996 el Hospital le envió una carta a Meléndez en la cual le notificaba que debía reintegrarse a su empleo en el término de tres días o justificar sus ausencias. Meléndez entonces se comunicó con el Director de Recursos Humanos del Hospital y le reiteró que estaba incapacitada y acogida a SINOT. Éste le contestó que tenía dudas con respecto al certificado médico que ella había pre-sentado debido a que entendía que la condición de carpal tunnel syndrome no era consecuencia del embarazo. Melén-dez continuó su ausencia del trabajo.
El 23 de abril de 1996 el Hospital despidió a Meléndez por abandono del trabajo. Ésta se encontraba recibiendo los beneficios de SINOT.
El 12 de diciembre de 1996, Meléndez y su compañero Hernández presentaron una demanda por daños y perjui-cios contra el Hospital y alegaron, en esencia, que éste ha-bía incurrido en discrimen por razón de embarazo.(4)
Mediante una sentencia de 30 de agosto de 1999, el Tribunal de Primera Instancia determinó que el discrimen por embarazo había quedado establecido. En vista de ello, el tribunal le ordenó al Hospital el pago de $75,000 por los daños y perjuicios sufridos por Meléndez, más una suma igual al doble de esa cantidad ($150,000) en virtud de la penalidad dispuesta en la Ley de Protección de Madres Obreras. Además, ordenó la reinstalación de Meléndez en la plaza que ocupaba como Terapista Respiratoria en su horario regular, así como el pago de todos los salarios y haberes dejados de recibir desde su despido ilegal y cual-quier aumento de sueldo, bono, estipendio que hubiese te-nido derecho a recibir. A este pago sobre salarios retroacti-vos, se añadiría una suma igual al doble de ella en *837concepto de penalidad. Más aún, el tribunal le otorgó a Hernández la suma de $10,000 por los daños y angustias mentales sufridas. Finalmente, además de imponer el pago de costas, el foro de instancia fijó $18,750 de honorarios de abogado a favor de los demandantes.
Inconforme con este dictamen, el Hospital acudió al Tribunal de Circuito de Apelaciones. Este confirmó la senten-cia apelada.
El Hospital entonces acudió ante nos y señaló la comi-sión de los siguientes errores:
A. Erró como cuestión de derecho el Honorable Tribunal de Circuito de Apelaciones al determinar que la parte peticiona-ria discriminó contra la parte recurrida por razón de su estado de embarazo mientras ésta se encontraba trabajando.
B. Erró como cuestión de derecho el Honorable Tribunal de Circuito de Apelaciones al determinar que la parte recurrida fue despedida en violación de las disposiciones de reserva de empleo de la Ley 3 del 13 de marzo de 1942 conocida como La Ley para la Protección de las Madres Obreras.
C. Erró como cuestión de derecho el Honorable Tribunal de Circuito de Apelaciones al determinar que la prueba permitida por el Honorable Tribunal de Primera Instancia sobre comen-tarios y conducta de la supervisora era de carácter discrimi-natorio cuando éstos fueron objetados oportunamente ya que no formaron parte de la teoría de la demanda y lo cual oca-sionó que se hicieran determinaciones de hechos adversos a la parte peticionaria.
D. Erró como cuestión de derecho el Honorable Tribunal de Circuito de Apelaciones al determinar que la causa de acción bajo la Ley de Seguridad por Incapacidad no Ocupacional (SI-NOT) no estaba prescrita.
E. Erró como cuestión de derecho el Honorable Tribunal de Circuito de Apelaciones al sostener las partidas de daños con-cedidas a la parte demandante aun cuando no existe base en el récord y los daños concedidos no guardan relación con toda la prueba documental sometida.
El 1ro de diciembre de 2000, en reconsideración, expe-dimos el auto de certiorari solicitado por el peticionario, Hospital del Maestro, a los fines de revisar la sentencia dictada por el foro apelativo el 27 de junio de 2000. Luego de varias prórrogas, la parte peticionaria presentó su ale-*838gato el 1ro de mayo de 2001; la parte recurrida presentó el suyo el 30 de mayo de 2001.
Con el beneficio de ambas comparecencias, pasamos a resolver.
II
La See. 4 de la Ley de Protección de Madres Obre-ras, Ley Núm. 3 de 13 de marzo de 1942, según enmen-dada (en adelante la Ley Núm. 3), 29 L.P.R.A. see. 469, establece, en lo pertinente, que: “El patrono no podrá, sin causa justa, despedir a la mujer embarazada. No se enten-derá que es justa causa el menor rendimiento para el tra-bajo, ... [por] razón del embarazo”. (Énfasis suplido.)
La Ley Núm. 3 protege a la mujer en su derecho a con-tinuar en el empleo y a que no se le despida arbitraria-mente durante la etapa de gestación. De esa manera se evitan las consecuencias socioeconómicas que durante el embarazo y después de éste podría conllevar tal despido. Rivera Águila v. K-Mart de P.R., 123 D.P.R. 599, 608 (1989).
Al amparo de la referida ley, una vez entablada una acción por la obrera, mediante la cual se haya recla-mado un resarcimiento por haber sido despedida de su em-pleo sin justa causa mientras estaba embarazada, el pa-trono viene obligado a alegar en su contestación los hechos que motivaron el despido. Es al patrono que alegue como defensa que medió justa causa para el despido, a quien le corresponde probar, mediante la preponderancia de la evi-dencia, que el despido estuvo justificado. El peso de la prueba se desplaza de la obrera demandante hacia el pa-trono demandado, y es sobre éste que recae el onus probandi. Arts. 2 y 8 de la Ley Núm. 80 de 30 de mayo de 1976, según enmendada, 29 L.P.R.A. sees. 185b y 185h; Hawayek v. A.F.F., 123 D.P.R. 526 (1989); Srio. del Trabajo v. I.T.T., 108 D.P.R. 536, 546 (1979).
*839La referida See. 4 de la Ley Núm. 3, en su inciso (a), también prohíbe que se
... despida, suspenda, reduzca el salario, o discrimine en cualquier forma contra una trabajadora por razón de la merma en su producción mientras ésta se encuentre en estado de embarazo ....
Esta disposición fue añadida mediante una enmienda a la legislación de protección a madres obreras, efectuada en 1969. Su propósito fue asegurar que la madre obrera em-barazada no fuese despedida o sufriese discrimen por el menor rendimiento en el trabajo por efectos del embarazo. Soc. de Gananciales v. Centro Gráfico, 144 D.P.R. 952, 959 (1998).
Por otro lado, la See. 2 de la Ley Núm. 3 también dispone, en lo pertinente, que:
Las obreras en estado grávido tendrán derecho a un des-canso que comprenderá cuatro (4) semanas antes del alumbra-miento y cuatro (4) semanas después. La obrera podrá optar por tomar hasta sólo una (1) semana de descanso prenatal y extender hasta siete (7) semanas el descanso postnatal al que tiene derecho siempre que se le presente a su patrono una certificación médica acreditativa de que está en condiciones de trabajar hasta una (1) semana antes del alumbramiento ....
Será obligación del patrono, asimismo, pagar a las madres obreras la totalidad del sueldo, salario, jornal o compensación que estuviere recibiendo por su trabajo durante el mencionado período de descanso ....
En el caso de la maternidad por alumbramiento producido antes de transcurrir las semanas de haber comenzado la obrera embarazada su descanso prenatal o sin que hubiere comenzado éste, la obrera podrá optar extender el descanso postnatal por un período de tiempo equivalente al que dejó de disfrutar durante el período prenatal y también le será pagado a sueldo completo .... Si a la obrera le sobreviene alguna com-plicación postnatal que le impidiere trabajar por un término que exceda de cuatro (4) semanas, a contar desde el día del alumbramiento, el patrono estará obligado a ampliar el pe-ríodo de descanso por un término que no excederá de doce (12) semanas adicionales, siempre que antes de expirar el período de descanso se le presente certificación médica acreditativa de *840tales hechos. En este caso, la obrera no tendrá derecho a reci-bir compensación adicional pero se le reservará el empleo. 29 L.P.R.A. see. 467.
Como puede observarse, del texto claro de la citada See. 2 surge que la obrera embarazada tiene, de ordinario, el derecho a disfrutar de un descanso prenatal con paga de cuatro semanas antes del alumbramiento y a otro descanso igual postnatal. Se trata de lo que se conoce comúnmente como la licencia por maternidad, de un total de ocho sema-nas, durante la cual no sólo tiene derecho a continuar re-cibiendo la totalidad de su sueldo sino, además, a que se le reserve el empleo durante su ausencia.
La disposición referida también establece otros dos modos alternos para disfrutar las ocho semanas de descanso que le otorga la citada Ley Núm. 3. Así pues, si la obrera embarazada está en condiciones para trabajar y desea hacerlo, puede optar por tomar hasta sólo una semana de descanso prenatal, para extender luego hasta siete semanas el descanso postnatal. Por otro lado, si la obrera da a luz antes del descanso prenatal, o durante éste, tiene derecho a extender el descanso postnatal por un período de tiempo igual al que dejó de disfrutar del descanso prenatal. En otras palabras, aunque el descanso postnatal de ordinario dura cuatro semanas, puede extenderse a un máximo de siete semanas a opción de la obrera embarazada si ello ha sido médicamente autorizado, y extenderse hasta un máximo de ocho semanas si la obrera embarazada da a luz antes de comenzar a disfrutar del descanso prenatal.
La See. 2 de la Ley Núm. 3 provee, además, para que el patrono otorgue una extensión especial parcial de la licencia por maternidad después del alumbramiento. Durante el período adicional en cuestión, la madre obrera no tiene derecho a compensación mientras esté ausente del trabajo, pero sí tiene derecho a que se le reserve el empleo. Esta extensión de la licencia es por un período de hasta *841doce semanas adicionalés, y se otorga si se satisfacen dos condiciones. La primera es que la madre obrera haya su-frido alguna complicación postnatal tan seria que le im-pida trabajar aún después de haber expirado el período de descanso postnatal descrito en el párrafo anterior. Para que esta primera condición se satisfaga, es necesario que la complicación referida sea producida directamente por el alumbramiento. Ello no sólo es cónsono con la naturaleza y los propósitos de esta legislación, que persigue proteger a las obreras en relación a su embarazo y alumbramiento, sino que, además, surge asimismo de modo claro del propio historial legislativo de la disposición en cuestión.(5)
La segunda condición es que la madre obrera le pre-sente al patrono una certificación médica acreditativa de la complicación postnatal aludida antes de expirar el referido período de descanso postnatal. La certificación médica en cuestión es el medio que tiene el patrono de enterarse de que la madre obrera continuará ausente del trabajo por una razón legítima. Le permite al patrono tomar oportuna-mente las medidas necesarias para que la ausencia de la madre obrera no afecte la buena marcha de su empresa o negocio.
Es menester señalar que la citada Ley Núm. 3 *842dispone sanciones civiles distintas con respecto a los tres derechos esenciales que dicha ley establece. Cuando el pa-trono despide a la obrera por razón del embarazo, o cuando se rehúsa restituirla en su trabajo luego del alumbra-miento, la Ley Núm. 3, supra, dispone no sólo que la obrera ha de ser repuesta en su trabajo sino, además, que se in-demnizará por los daños que la obrera haya sufrido por el despido o por la negativa de restituirla mediante el pago de una suma igual al doble de dichos daños. Cuando de cual-quier otra forma que no sea el despido, o el negarse a res-tituirla luego del alumbramiento, se discrimina contra la obrera embarazada por razón de la merma en su produc-ción ocasionada por su estado grávido, la Ley Núm. 3 dis-pone que se le indemnizarán los daños que la obrera haya sufrido por tal discrimen mediante el pago de una suma igual al doble de dichos daños. Finalmente, cuando se le niegue a la madre obrera el descanso a que tiene derecho, referido antes, el patrono está obligado a conceder el pe-ríodo de descanso a que la obrera tuviere derecho o a pa-garle a la madre obrera el sueldo o compensación que co-rresponda a tal período de descanso. Véase 29 L.P.R.A. sees. 469 y 472. La Ley Núm. 3, no establece con relación al incumplimiento patronal del período de descanso la pena-lidad de doble daños que fija con respecto a las otras pro-tecciones dispuestas por esa legislación para las madres obreras. Se trata de “derechos separados ... que operan en distintas situaciones y con distinto resultado”. Schneider v. Tropical Gas Company, Inc., 95 D.P.R. 626, 632 (1967).
Para concluir esta reseña de la normativa aplicable al caso de autos, es menester aludir brevemente a la Ley de Beneficios por Incapacidad Temporal, Ley Núm. 139 de 26 de junio de 1968, según enmendada, 11 L.P.R.A. see. 201 et seq., mejor conocida como SINOT.
Como se sabe, la legislación sobre SINOT establece un seguro para cubrir el riesgo por incapacidad no *843ocupacional. Provee determinados beneficios monetarios para atenuar la pérdida de salarios cuando un obrero no puede desempeñar los deberes de su empleo por padecer de una inhabilidad para ello causada por una lesión o enfer-medad que no esté relacionada con el empleo. 11 L.P.R.A. 202(g).
Al amparo de SINOT también se establece una reserva de empleo para el obrero incapacitado que cualifique. El patrono viene obligado a reservar el empleo que desempeñe el trabajador al momento de comenzar la incapacidad, y reinstalarlo en éste, si se cumplen las siguientes tres condiciones: (1) que el trabajador le requiera al patrono que lo reponga en su empleo, dentro del término de quince (15) días desde que fuere dado de alta y de un (1) año desde la fecha cuando comenzó la incapacidad; (2) que el trabajador esté mental y físicamente capacitado para ocupar dicho empleo en el momento en que solicite su reposición al patrono; (3) que dicho empleo subsista al momento cuando el trabajador solicite su reposición. 11 L.P.R.A. sec. 203(q). Con respecto a estas condiciones, es menester resaltar que ya antes hemos enfatizado que para que el trabajador incapacitado temporeramente tenga derecho al amparo de SINOT a ser reinstalado a su antiguo empleo, es necesario que éste haya requerido tal reinstalación dentro del término fijado por ley. Rojas v. Méndez & Co., Inc., 115 D.P.R. 50 (1984).
La ley referida dispone, además, que si el patrono no repone al trabajador en su empleo cuando éste cualifica para ello, el trabajador podrá reclamar judicialmente su reinstalación, y tendrá derecho a recibir los salarios dejados de devengar y la indemnización de los daños y perjuicios que la negativa a reponer del patrono le haya causado. Esta legislación no dispone la penalidad de paga doble. 11 L.P.R.A. sec. 203(q).
Los beneficios de SINOT son parcialmente ex-*844tensivos a las madres obreras. Es decir, a partir de la en-mienda que sufrió la legislación referida el 26 de julio de 1979, el embarazo se incorporó a la definición de “incapa-cidad” de dicha legislación, y da lugar a los beneficios pro-vistos por ésta si la incapacidad resultante luego del em-barazo es de tal naturaleza que inhabilite a la madre obrera para trabajar totalmente. Torres González v. Depto. del Trabajo, 127 D.P.R. 931, 936-937 (1991). En el caso de las trabajadoras que están disfrutando de alguna compen-sación en virtud de la Ley de Protección de Madres Obre-ras, la compensación que ofrece SINOT es limitada, porque la ley de SINOT prohíbe la duplicidad de beneficios. íd. En estos casos de compensación simultánea, la madre obrera sólo tendrá derecho a recibir al amparo de SINOT la dife-rencia entre los beneficios pagados bajo la Ley Núm. 3, y el setenta y cinco por ciento (75%) de su salario semanal. 11 L.P.R.A. sec. 203(d)(2).
A la luz de todo lo anterior, pasemos ahora a examinar las cuestiones presentes en el caso de autos.
III

La situación durante el embarazo

Tanto el foro de instancia como el foro apelativo deter-minaron en el caso de autos que el Hospital discriminó contra la trabajadora recurrida mientras ella estaba embarazada. Según estos foros, el discrimen consistió de tres conductas del Hospital contra Meléndez acontecidas durante el embarazo.
A los fines de evaluar precisamente las tres conductas en cuestión, conviene comenzar nuestro análisis con una definición de lo que la Ley Núm. 3, supra, prohíbe sobre este particular. Nótese que no se trata aquí de una situa-ción de despido por razón de embarazo, sobre la cual nos hemos expresado en varias ocasiones antes. Se trata más *845bien de la situación prevista en el inciso (a) de la See. 4 de la Ley Núm. 3, supra, que prohíbe que se discrimine contra una trabajadora por razón de la merma en su producción ocasionada por su estado de embarazo.
La Ley Núm. 3 no define concretamente en qué consiste el discrimen referido. No tiene una definición del concepto “discrimen” ni del concepto “merma en su producción”. No obstante, tales omisiones no son de modo alguno insuperables. Nunca hemos definido en específico qué significa jurídicamente el concepto “discrimen”, pero en variadas circunstancias hemos hecho referencia a éste significando comúnmente que existe “discrimen” cuando ocurre un trato desigual injustificado; es decir, cuando alguna persona sufre una desigualdad por prejuicio o por arbitrariedad, sin que exista un fundamento razonable para la falta de trato igual. Véanse: Calo Morales v. Cartagena Calo, 129 D.P.R. 102 (1991); Berberena v. Echegoyen, 128 D.P.R. 864 (1991); Mercado Vega v. U.P.R., 128 D.P.R. 273 (1991); Almodovar v. Méndez Román, 125 D.P.R. 218 (1990); De Paz Lisk v. Aponte Roque, 124 D.P.R. 472 (1989); McCrillis v. Aut. Navieras de P.R., 123 D.P.R. 113 (1989); Salas v. Municipio de Moca, 119 D.P.R. 625 (1987), Viuda de Miranda v. Srio. de Hacienda, 114 D.P.R. 11 (1983); Berrios Miranda v. Asociación de Empleados, 88 D.P.R. 809 (1963).
En la situación que aquí nos concierne, existe discrimen si la obrera embarazada ha sufrido de su patrono un trato desigual, con relación al que reciben otros empleados similares, sólo porque dicha obrera ha tenido un rendimiento laboral menor que el usual por razón del embarazo. Es decir, el patrono incurre en el discrimen prohibido si le niega a la obrera embarazada algún beneficio que disfrutan otros empleados suyos igualmente situados sólo porque ésta, debido a su condición grávida, ha tenido *846una productividad menor a la usual. Véanse: Soc. de Gananciales v. Centro Gráfico, supra, pág. 961; Rivera Aguila v. K-Mart de P.R., 123 D.P.R. 599, 609 (1989).
Con estos conceptos como puntos de referencia jurídicos, pasemos a examinar concretamente las tres conductas im-putadas al Hospital que supuestamente fueron de natura-leza discriminatoria.
A. Los relevos. Los foros a quo determinaron, en primer lugar, que el Hospital incurrió en discrimen por el emba-razo de Meléndez, porque a raíz de las complicaciones mé-dicas de ésta, le asignaron a ella realizar relevos de los turnos de trabajo.
Los hechos que constan en autos no sostienen la refe-rida determinación judicial. Nótese, por un lado, que la tarea de realizar relevos era inherente al trabajo que Me-léndez tenía. Todos los empleados del Hospital que presta-ban servicios de terapia respiratoria tenían el deber de realizar relevos de ser ello necesario. Por esa razón, ello fue siempre parte de las funciones de Meléndez en el Hospital, independientemente del turno de trabajo que ésta tuviese. Meléndez estaba sujeta a realizar tales relevos desde que comenzó a trabajar allí. Ello continuó siendo parte de su responsabilidad laboral cuando se le asignó de modo fijo el turno de 3:00 p.m. a 11:00 p.m., y aun cuando fue nombrada jefa del grupo de terapia respiratoria del turno de 3:00 p.m. a 11:00 p.m. Tenía ese deber antes de estar embarazada, al igual que durante los primeros meses del embarazo cuando aún no había sufrido complicaciones médicas. Luego de que comenzaron las complicaciones referidas, a Meléndez se le continuaron asignando relevos igual que se hacía antes y de la misma forma en que se le asignaban a otros terapistas; es decir, se le asignaba el turno de relevo a un terapista un día y al próximo día se le asignaba a otro terapista, y así sucesivamente. A Meléndez se le mantuvo ordinariamente en este sistema de relevos hasta que se tuvo conocimiento de la orden médica de un doctor del propio *847Hospital que le prohibía que se le asignaran relevos a Meléndez. Hasta entonces ningún médico la había incapa-citado para hacer el trabajo de relevo y la propia recurrida admitió en uno de los documentos que obran en autos que durante el tiempo en que experimentó complicaciones por el embarazo ella podía y deseaba trabajar. No podía con-cluirse, pues, que la asignación de relevos a Meléndez des-pués que comenzaron las complicaciones referidas consti-tuyó un acto discriminatorio. No hubo trato desigual alguno.
Por otro lado, es menester tener en cuenta que si bien a Meléndez se le continuaron asignando relevos como era acostumbrado, aún después que su embarazo se complicó, como cuestión de hecho ella no llegó a realizar ninguno de tales relevos a partir del 2 de octubre de 1995, cuando se recomendó por personal médico del propio Hospital que no debía realizar turnos dobles. Los turnos de relevos en el Hospital se asignaban de ordinario por adelantado cada quince días. Por ello, Meléndez tenía relevos ya asignados por algunos pocos días posteriores al 2 de octubre de 1995, cuando se emitió a esa fecha la referida recomendación médica. Sin embargo, Meléndez no tuvo que realizar relevo alguno a partir del 2 de octubre de 1995 toda vez que las personas que tenían asignados tales turnos de ordinario asistieron a ellos, por lo que no hubo necesidad de sustituirlos.
A la luz de todo lo anterior, no puede concluirse que Meléndez sufrió discrimen con relación a los relevos en su empleo por razón de su embarazo.
B. El cambio de turno. Los foros a quo también determi-naron que Meléndez sufrió un trato discriminatorio por parte del Hospital durante su embarazo porque se le cam-bió el turno fijo que se le había asignado para su jornada de trabajo. Como se indicó antes, cuando Meléndez co-menzó a trabajar en el Hospital, ella tenía asignados tur-nos rotativos de trabajo, al igual que todos los otros tera-*848pistas respiratorios. Para el tiempo en que Meléndez quedó embarazada, en abril de 1995, ella tenía asignado un turno fijo de trabajo de 3:00 p.m. a 11:00 p.m.. Seis meses más tarde, a partir del 9 de octubre de 1995, su supervisora inmediata la volvió a colocar en turnos rotativos; es decir, le cambió el turno de trabajo, del fijo que tenía a uno rotativo. Meléndez entonces tuvo turnos de 7:00 a.m. a 3:00 p.m. unos días; turnos de 3:00 p.m. a 11:00 p.m. otros días, y turnos de 11:00 p.m. a 7:00 a.m. otras veces. Esta nueva situación prevaleció sólo por unas pocas semanas, ya que Meléndez dejó de trabajar por razones médicas el 6 de no-viembre de 1995.
El foro de instancia determinó que el breve cambio en los turnos de la recurrida constituyó un acto de discrimen. Apoyó tal determinación en que la supervisora inmediata de Meléndez, al ser notificada de que a esta terapista no se le podían asignar turnos dobles —un turno de relevo des-pués de completar su turno regular— comentó que no vol-vería a reclutar a mujeres jóvenes y solteras, porque se enamoraban y luego venían con problemas de embarazo. Para el foro de instancia, confirmado por el foro apelativo, el breve cambio referido constituyó un acto discriminatorio de maltrato porque a la recurrida, que residía en Ponce, le era inconveniente atender los turnos que comenzaban a las 7:00 a.m. o a las 11:00 p.m. La determinación de discrimen se basó en la apreciación de los foros a quo de que la su-pervisora de Meléndez no realizó los ajustes que estaban a su alcance para acomodarla, sino que más bien actuó con desconsideración a su estado de salud. Conforme a dichos foros, la supervisora de Meléndez no podía cambiarle a ésta el turno de trabajo de 3:00 p.m. a 11:00 p.m., porque ese turno era el que Meléndez prefería y el que le era más conveniente. No importó para las referidas determinacio-nes judiciales que el cambio se hubiera hecho por una ne-cesidad del empleo, en vista de las ausencias y tardanzas de Meléndez. Es evidente que al poner a Meléndez en tur-*849nos rotativos, el impacto adverso de sus ausencias y tar-danzas sobre los servicios de terapia respiratoria que pres-taba el Hospital se minimizaban, al esparcirse o distribuirse entre los tres turnos de trabajo, en lugar de ocurrir siempre en uno solo de esos turnos. Tampoco im-portó que el turno fijo que se le había concedido antes a Meléndez hubiese sido un privilegio especial que el Hospital le había otorgado, ya que ella no tenía un derecho como tal sobre el turno particular en cuestión. Nótese que todos los terapistas respiratorios del Hospital trabajaban turnos rotativos de ordinario, y que era parte de las condiciones de empleo de todos los terapistas en general que debían tra-bajar en los turnos que se le asignaran.
El cambio en cuestión no constituyó un acto de discrimen. Dicho cambio no representó un trato desigual, porque la reasignación de los turnos rotativos que ella ha-bía tenido antes, constituía de ordinario parte integral de la jornada de trabajo del cargo que ella ocupaba, que se le asignaba también regularmente a los otros terapistas res-piratorios del Hospital. Más aún, el cambio estuvo justifi-cado por necesidades del servicio que presta el Hospital. En efecto, el cambio fue realmente sólo un ajuste realizado por la supervisora inmediata para acomodar de la forma menos disruptiva posible las continuadas ausencias y tar-danzas de Meléndez que la supervisora vislumbraba. No hubo, pues, un trato desigual injustificado. El hecho de que la referida reasignación de turnos rotativos le fuera menos conveniente a Meléndez que la que tuvo por un tiempo antes, no puede constituir un acto discriminatorio, porque la Ley Núm. 3 que nos concierne no garantiza de modo alguno que la obrera embarazada sólo tenga que trabajar en el horario que más le convenga.
Existe otro aspecto del asunto en cuestión que debemos traer a colación aquí. La indemnización decretada por el foro de instancia en el caso de autos, referida antes, fue impuesta globalmente por los “sufrimientos físicos y angus-*850tias mentales” de Meléndez durante el embarazo, luego de dar a luz y como consecuencia del supuesto despido ilegal. El tribunal no desglosó cuánto correspondía a cada una de las tres instancias aludidas ni identificó cuáles fueron los daños específicos que supuestamente sufrió Meléndez en cada una de esas tres instancias. Esta apreciación con-junta de los daños de Meléndez en tres instancias distintas no permite precisar los daños que corresponden concreta-mente al supuesto discrimen durante el embarazo.
Sin embargo, en la parte de la sentencia del foro de instancia en la cual se formulan las llamadas determinaciones de hechos, dicho foro expresamente indicó(6) que la “constante falta de consideración” de la supervisora hacia el estado de salud de Meléndez le ocasionó “daños físicos y emocionales” a ésta entre los cuales identificó “severas lesiones a su estado de ánimo”, “contracciones prematuras”, “aprehensión”, e “hipertensión”. Estas determinaciones son sorprendentes e insostenibles en vista de que el propio tribunal en la misma sentencia reconoció ex-presamente que Meléndez tenía un historial médico ad-verso al embarazo por una condición de hipertensión asintomática que había causado que tres bebés anteriores murieran asfixiados en su vientre por razón de los aumentos súbitos y dramáticos que Meléndez sufría en su presión arterial.(7) También reconoció el foro de instancia que después de varios meses de embarazo normal, Meléndez comenzó a experimentar las complicaciones que había sufrido en otros embarazos, “tales como hipertensión, ansiedad, anemia, nauseas y vómitos, producidas directamente por su estado de embarazo”, por lo que presentaba un cuadro de alto riesgo, que tenía que ser “medicada diariamente para evitar las contracciones prematuras”, todo lo cual dio lugar a que uno de sus médicos la hospitalizara *851por su condición y la refiriera a SINOT, y a que otro de sus médicos adelantara el parto por cesárea.(8) Cuando menos, unas determinaciones de hechos son contradichas por otras. Más aún, de un estudio cuidadoso e integral de todo el expediente que obra en autos, es evidente que las com-plicaciones que sufrió la recurrida durante el embarazo se debieron esencialmente a la referida condición seria de hi-pertensión asintomática que ella padecía y no a la alegada conducta “desconsiderada” de su supervisora inmediata. Lo anterior constituye otra razón más por lo cual no puede concluirse aquí que proceden las graves sanciones civiles que fija la referida Ley Núm. 3 en casos de discrimen du-rante el embarazo de la mujer obrera. Para ello la Ley Núm. 3 requiere no sólo que haya existido un trato discri-minatorio de parte del patrono hacia la obrera embarazada —que no lo hubo aquí— sino, además, que tal conducta haya causado daños, lo que tampoco ocurrió aquí.
C. El cómputo de las ausencias y tardanzas. Los foros a quo determinaron también que hubo discrimen del Hospital hacia Meléndez durante el embarazo en relación con sus ausencias y tardanzas en su empleo motivadas por las complicaciones de su embarazo. El discrimen supuesta-mente consistió en que la supervisora se negó a cargarle tales ausencias y tardanzas de Meléndez a su licencia de enfermedad, imputándoselas más bien a la licencia de va-caciones de Meléndez. Resulta, sin embargo, que la aludida acción de la supervisora no estuvo dirigida específica o ex-clusivamente hacia Meléndez. El propio foro de instancia determinó que dicha supervisora era una persona autori-taria, con muy poca paciencia o tolerancia, de tempera-mento impasible que provocaba incidentes desagradables con todos sus supervisados. Determinó, además, que dicha supervisora le descontaba a todos los terapistas sus ausen-cias y tardanzas de sus licencias de vacaciones y no de las *852de enfermedad.(9) Por ende, no hubo trato desigual alguno con respecto a este asunto. La supervisora admitidamente trataba a todos los terapistas por igual en cuanto a este particular. No hubo, pues, discrimen contra Meléndez.
D. Otras consideraciones. Recapitulando, ninguna de las tres actuaciones imputadas al Hospital en el caso de autos durante el embarazo de Meléndez constituyeron actos de discrimen. No hubo trato desigual en ninguno de ellos.(10)
Más aún, existen otras consideraciones no mencionadas antes que también apoyan nuestra conclusión. En primer lugar, nótese que la recurrida no fue privada de su empleo durante su embarazo ni se le redujo su salario durante ese tiempo. Lo que en efecto ocurrió fue que se le aumentó sig-nificativamente su compensación en dos ocasiones aun des-pués de comenzar sus complicaciones con el embarazo. Asi-mismo, las tareas en sí que desempeñaba la recurrida como terapista respiratoria no sólo no fueron alteradas de ningún modo durante el tiempo en cuestión, sino que se toleró que Meléndez las realizara incompletamente, con *853tardanzas y ausencias. La recurrida también recibió un trato especial de parte del Hospital debido a su condición de embarazo en vista de que en algunas ocasiones que Me-léndez sintió complicaciones por dicha condición, pudo acu-dir a dicho Hospital, donde recibió atención médica inme-diatamente, y donde incluso fue hospitalizada en dos ocasiones.
También es menester señalar que Meléndez en ninguna ocasión acudió al jefe patronal para objetar el proceder de su supervisora inmediata hacia ella. Por el contrario, se-gún surge de las propias determinaciones del foro de ins-tancia, Meléndez más bien aceptó tal proceder, según surge de las Determinaciones de Hecho 23, 24 y 37 del propio tribunal de instancia. Pudo haber recurrido ante el director médico del Departamento de Terapia Respiratoria del Hospital, quien fue el funcionario patronal que le había otorgado el turno de trabajo fijo inicialmente, y quien era el jefe de la propia supervisora inmediata de Meléndez, pero no lo hizo. A los fines de concluir los turnos dobles, Meléndez sí acudió a un doctor del Hospital, que entonces los prohibió. Pero no hizo igual con respecto a los otros asuntos en cuestión, a pesar de que tenía a su alcance ese medio para cuestionar las decisiones de su supervisora in-mediata, si es que realmente entendía que dichas decisio-nes no eran correctas.
A la luz de estas otras consideraciones, también resulta evidente la improcedencia de responsabilizar al Hospital en sí por un supuesto discrimen de una supervisora contra Meléndez durante su embarazo. Si algo surge del expe-diente visto de modo integral es que, en balance, el Hospital, como entidad patronal, no sólo no incurrió en algún trato desigual injustificado sino que, por el contrario, le ofreció beneficios adicionales a Meléndez durante su embarazo.
Erró, pues, el foro apelativo al confirmar esta parte del dictamen del Tribunal de Primera Instancia.
*854> H — I

El despido por embarazo

En el caso de autos, el foro de instancia también deter-minó, al amparo de la citada Ley Núm. 3, que la recurrida fue despedida discriminatoriamente por razón de su emba-razo, y el foro apelativo confirmó este dictamen. Según el foro de instancia, el supuesto despido discriminatorio ocu-rrió mientras Meléndez estaba en licencia de incapacidad al amparo de SINOT. Resolvió dicho foro que la recurrida estaba válidamente ausente de su empleo debido a una complicación postnatal y que en tales circunstancias, se-gún la ley, el Hospital venía obligado como patrono a reser-varle su empleo, por lo que la recurrida no tenía que soli-citar su reinstalación.
Conforme a los hechos relatados antes, Meléndez había disfrutado ya de ocho semanas de descanso postnatal, au-sente de su trabajo, cuando el 29 de marzo de 1996 solicitó del Hospital un período de descanso adicional por razón de la condición de carpal tunnel syndrome que sufría. El 3 de abril de 1996 el Hospital le requirió a Meléndez que regre-sara a su trabajo o que justificase su ausencia. Como Me-léndez continuó ausente de su trabajo, el Hospital la des-pidió el 23 de abril de 1996 por abandono de su empleo. Debemos decidir si tal actuación constituyó un despido dis-criminatorio por embarazo al amparo de la Ley de Protec-ción de Madres Obreras, como los foros a quo resolvieron que lo era.
Nótese, en primer lugar, que Meléndez continuó su au-sencia del trabajo aunque ya había terminado su licencia ordinaria postnatal. La continuada ausencia fue ocasio-nada por una condición médica que no fue causada por el embarazo. El propio doctor de Meléndez, que emitió el cer-tificado correspondiente, hizo constar que la condición re-ferida que persistía aún ocho semanas después del alum-bramiento, no estaba relacionada con el embarazo.
*855En efecto, la condición conocida como carpal tunnel syndrome se refiere al desorden nervioso que resulta de la compresión o apresamiento del nervio medial de la muñeca por el ligamento carpal de ésta. Se trata de una condición que puede tener diferentes orígenes o causas. Así pues, se ha relacionado en estudios médicos con personas que han sufrido fracturas de la muñeca, o que padecen de alcoho-lismo, de diabetes, de obesidad, de artritis reumatoide o de padecimientos renales crónicos. También se relaciona dicha condición con el uso intenso y continuo de la mano o la muñeca. Contemporáneamente se asocia el carpal tunnel syndrome con el uso de las computadoras. Como bien se señala en 1 Attorneys’ Textbook of Medicine 3rd ed. Sec. 3B.oo (1998):
Carpal tunnel syndrome is the most common of the cumulative trauma disorders that are now being recognized in many jobs and activities requiring repetitive hand motion. The tremendous increase in the use of computers has been linked to an almost epidemic rise in reports ofCTS, a condition rarely diagnosed fifty years ago. (Énfasis suplido.)
La literatura científica reconoce que “some women experience transient carpal tunnel syndrome during pregnancy due to peripheral edema ...” P.R. Martin y J.H. Clay, True Carpal Tunnel Syndrome, en Me Henry, Neuro Diagnostics, Illinois, Ed. Me Henry, 1996. En tales casos, la condi-ción usualmente desaparece después del alumbramiento, pero puede persistir si la condición existía antes del embarazo. W. Hagberg, Carpal Tunnel Syndrome During Pregnancy.(11) En el Attorney Medical Advisor, Cap. 67.4 se resume lo anterior en los siguientes términos:
Pregnancy is a prime cause of fluid retention and the reason that many women experience Carpal Tunnel Syndrome for the first time during pregnancy. When associated with pregnancy, the condition will resolve with the conclusion of the pregnancy. (Énfasis suplido.)
*856En el caso de autos, no existe controversia en cuanto a que la referida condición de Meléndez no estaba relacio-nada con el embarazo, según declaró su propio médico. Por ende, Meléndez no cumplía con el primer requisito necesa-rio para que le cobijase la disposición de la Ley Núm. 3, que amplía el descanso postnatal por un período de hasta doce semanas adicionales una vez ha terminado la licencia ordinaria por maternidad. Como se señaló antes, ese primer requisito es que la madre obrera haya experimentado alguna complicación de salud “producida directamente por el alumbramiento”. Tal no fue el caso aquí, por las razones ya señaladas.(12)
Es evidente, pues, que Meléndez no estaba protegida por la disposición de la citada Ley Núm. 3, que amplía el período de descanso postnatal. No estuvo presente aquí una condición indispensable para que una madre obrera pueda disfrutar de la extensión del período de licencia postnatal que provee la Ley Núm. 3. Por ende, concluido el período ordinario del descanso postnatal, Meléndez no te-nía protección alguna al amparo de dicha ley. Es decir, su continuada ausencia del empleo no estaba justificada al amparo de la Ley de Protección de Madres Obreras, por lo *857que no podía concluirse que su despido fue discriminatorio por razón de embarazo. Erraron el foro de instancia y el foro apelativo al resolver que dicho despido constituyó un acto de discrimen prohibido por la ley referida.
y

El despido al amparo de SINOT

Lo resuelto en el párrafo anterior, sin embargo, no con-cluye aún con los asuntos del caso de autos. Para el 29 de marzo de 1996, Meléndez no tenía ya derecho a que se le reservara su empleo al amparo de la Ley de Protección de Madres Obreras, pero sí lo tenía al amparo de SINOT.
Según se ha indicado antes, el 29 de marzo de 1996 Meléndez se acogió a los beneficios de la ley que provee medidas para los trabajadores que sufren de incapacidad temporal no ocupacional. Dicha legislación obliga al pa-trono a reservar el empleo que desempeñe el trabajador al momento de comenzar la incapacidad. Meléndez se acogió a los beneficios referidos por la condición de carpal tunnel syndrome que sufría y lo hizo, precisamente, porque los beneficios a que tenía derecho al amparo de la Ley de Pro-tección de Madres Obreras habían terminado. No cabe duda, pues, que a partir del 29 de marzo de 1996, el Hospital tenía que reservarle a Meléndez su puesto de tera-pista de respiración por espacio de un año, si el puesto subsistía durante ese tiempo. El Hospital no podía actuar como lo hizo el 23 de abril de 1996, cuando despidió a Me-léndez por un supuesto abandono del trabajo. Tal despido fue ilícito, por contravenir las disposiciones de SINOT.

<

En resumen, no procedía en el caso de autos la imposi-ción de alguna indemnización, con penalidad o sin ella, por daños ocasionados por un supuesto discrimen por razón de *858embarazo al amparo de la Ley de Protección de Madres Obreras. Sí procede la reinstalación de Meléndez en su em-pleo,(13) con el pago de los salarios correspondientes deja-dos de recibir a partir de la fecha cuando la recurrida es-tuviese capacitada para ocupar su antiguo empleo, si ello ocurrió dentro del año siguiente al 29 de marzo de 1996. A esta cantidad se le restará cualquier otro ingreso por tra-bajo realizado por Meléndez, que ésta haya recibido mien-tras estuvo fuera de su empleo en el Hospital. Véase Hernández v. Mun. de Aguadillo,, 154 D.P.R. 199 (2001). También procede que se indemnice de modo ordinario los daños y perjuicios que el Hospital le haya podido causar a Meléndez por el despido ilícito referido antes. 11 L.P.R.A. sec. 203(q).
Por los fundamentos expuestos, se dictará sentencia para revocar la del foro apelativo en el caso de autos de 27 de junio de 2000 y para dejar sin efecto la del foro de ins-tancia de 30 de agosto de 1999. Se devolverá el caso a este foro para que, luego de recibir la prueba correspondiente, dicte una nueva sentencia a favor de Meléndez conforme a lo dictaminado aquí.
El Juez Asociado Señor Hernández Denton disintió con una opinión escrita, a la cual se une el Juez Asociado Señor Corrada Del Río. El Juez Asociado Señor Rivera Pérez no intervino.

 De los cuatros embarazos previos, sólo le nació viva una niña, la cual actual-mente es adolescente.


 Véase sentencia del Tribunal de Primera Instancia, determinaciones de he-cho 58, 59 y 64.


 Ley Núm. 139 de 26 de junio de 1968 (11 L.P.R.A. see. 201 et seq).


 El 24 de septiembre de 1997, la demanda fue enmendada para incluir los beneficios que provee SINOT y el pago de los salarios dejados de percibir por la terapista hasta su reinstalación en el Hospital.


 La disposición de la Ley de Protección de Madres Obreras que amplía el descanso postnatal cuando sobreviene alguna complicación de salud después del alumbramiento existía desde el 13 de marzo de 1942, cuando la ley fue aprobada originalmente. Entonces el descanso postnatal se ampliaba sólo hasta cuatro sema-nas adicionales. En dicha ley, se disponía claramente que dicha ampliación del tér-mino del descanso aludido se efectuaría de sobrevenir “alguna enfermedad produ-cida directamente por el alumbramiento”. (Énfasis suplido.) Véase 1942 Leyes de Puerto Rico 287.
La disposición aludida se mantuvo vigente hasta el 19 de junio de 1969, cuando el término del descanso adicional por enfermedad sobrevenida por razón del emba-razo se amplió hasta doce semanas adicionales. En esa enmienda se simplificó el lenguaje de la disposición para decir que la ampliación del descanso en cuestión se efectuaría “si a la obrera le sobreviene alguna complicación postpartum”. 1969 Leyes de Puerto Rico 75. No obstante, el cambio en el lenguaje no cambió el propósito legislativo, de que se tratase de una “enfermedad producida directamente por el alumbramiento” (énfasis suplido), según surge del Informe al Senado de la Comisión de Trabajo del 1ro de abril de 1969. Véase 3 (Parte III) Diario de Sesiones de la Asamblea Legislativa, Sesión Ordinaria 1401-1403 (1969).


 Determinaciones de hecho 37, 38 y 52.


 Determinaciones de hecho 17 y 18, y 25 y 26.


 Determinaciones de hecho 27, 28, 59, 60 y 65.


 Determinaciones de hecho 11, 12, 13 y 14.


 Debe indicarse asimismo que la falta de fundamentación objetiva para sos-tener el dictamen de discrimen durante el embarazo se refleja también en el conti-nuado uso por el foro de instancia de adjetivaciones desmesuradas en su sentencia al referirse a la conducta de la supervisora como “inhumana e incompasible”, “capri-chosamente abusiva y arbitraria”, provocada por “animosidad”, “mezquina”, y “hos-til”, que son similares a unas usadas precisamente por la representación legal de la recurrida en sus escritos ante nos, y que no son compatibles con los hechos específicos y concretos sobre la conducta de la supervisora que surgen del expediente. La refe-rida falta de fundamentación objetiva se refleja también en la insistencia de dicho foro en su sentencia en que a Meléndez se le continuaron asignando tumos de relevo (tumos dobles) aun después de que el 2 de octubre de 1995 éstos fueran prohibidos por un médico del Hospital, sin hacer referencia a la vez al hecho estipulado por las partes de que Meléndez no realizó ninguno de tales relevos, que se asignaban quin-cenalmente por adelantado. El tribunal, pues, no presentó el cuadro completo de los hechos en su sentencia, omitiendo hechos muy pertinentes a la cuestión de si en efecto la recurrida sufrió actos de discrimen.
Asimismo el foro de instancia erró al permitir el objetado testimonio de Hernán-dez con respecto al supuesto discrimen de la supervisora contra Meléndez. Hernán-dez no trabajaba para el Hospital a partir de mayo de 1995 y por ende no tenia conocimiento personal sobre hechos ocurridos en el Hospital posterior a esa fecha. La desvinculación de Hernández con el Hospital ocurrió antes de que Meléndez comen-zara a experimentar complicaciones en su embarazo.


 En: http:pregnancytoday.coin/reference/articles/carpal.htin.


 El Hospital planteó ante nos que Meléndez no había satisfecho una segunda condición que era necesaria para ser acreedora del referido período de descanso postnatal adicional. Según el Hospital, Meléndez debió presentarle una certificación mé-dica sobre su condición antes de expirar el período ordinario de descanso postnatal. Conforme a lo estipulado por las partes, el periodo de descanso postnatal aquí duró hasta el 28 de marzo de 1996, pero no fue hasta el 29 de marzo de ese año que Meléndez presentó el certificado médico correspondiente a su patrono.
El Hospital alegó ante nos que cuando Meléndez dio a luz, ya había disfrutado de una semana de descanso prenatal, por lo que sólo tenía siete semanas de descanso postnatal, que vencían el 22 de marzo de 1996. La recurrida, en cambio, adujo que al momento de dar a luz estaba en licencia por incapacidad, por lo que tenía derecho a una licencia de ocho semanas que terminaba el 28 de marzo de 1996. En efecto, tal fue la estipulación de las partes que obra en autos. Por disposición expresa de la citada Ley Núm. 3, la solicitud para extender el descanso postnatal debía presen-tarse antes de que venciera la licencia ordinaria; es decir, antes del 28 de marzo de 1996, lo que no se hizo.
En vista de que la solicitud referida se presentó sólo un día después que ven-ciera el citado término, no nos expresamos ahora sobre el efecto de ello. No es nece-sario hacerlo porque Meléndez de cualquier forma no satisfizo la otra condición que sí es esencial de que la complicación posterior al parto sea una consecuencia de éste.


 Según señalamos antes, un trabajador que se encuentra ausente de su em-pleo por incapacidad temporal no ocupacional debe ser reinstalado por su patrono a dicho empleo cuando el empleado lo solicita dentro de los quince (15) días de haber sido dado de alta. Tal solicitud no ocurrió aquí. No obstante, es evidente que tal solicitud de parte de Meléndez hubiese sido fútil en este caso, y por ende, innecesaria. La recurrida se comunicó con el Hospital cuando se le requirió que regresara a trabajar, para reiterarle que se encontraba incapacitada por el carpal tunnel syndrome y acogida a SINOT. En dos ocasiones, pues, Meléndez le notificó al Hospital que su ausencia del trabajo se debía a una incapacidad temporera no ocupacional. Aun así, el Hospital la despidió, haciendo caso omiso de su obligación al amparo de SINOT de reservarle el empleo a Meléndez. En esta circunstancias estuvo justificado que la recurrida no insistiese otra vez para solicitar ser reinstalada en su empleoal terminar su incapacidad temporal.